DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 12/15/21.

Claim status:
Amended claims: 1-4, 10, 12, 13, 19, 20
Canceled claims: 11
Added New claims: 21
Pending claims: 1-10 and 12-21

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 and 12-21 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  
Independent claims 1, 10, and 19 are directed to a system (claim 1), a method (claim 10), and a non-transitory computer-readable storage medium (claim 19).  Therefore on its face, each of claims 1, 10, and 19 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 10, and 19 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) storing instructions, (ii) storing a plurality of account profiles, (iii) storing a plurality of transaction identification rules, (iv) storing data, each account profile associated with a particular customer and associated with at least one current debit account, (v) monitor a plurality of debit accounts, each debit account associated with a customer, wherein each debit account includes a plurality of transactions, (vi) identify at least one transaction satisfying a transaction identification rule of the plurality of transaction identification rules, the at least one identified transaction associated with a first customer, (vii) in response to identifying that the at least one transaction satisfies the transaction identification rule, generate a loan proposal associated with the at least one identified transaction, (viii) transmit an offer associated with the generated loan proposal to a user device associated with the first customer, wherein the generated loan proposal includes a set of terms, wherein at least one term comprises a value of the loan, (ix) in response to receiving an indication of acceptance of the transmitted offer associated with the generated loan proposal from 
That is, other than reciting a communications module, at least one memory, instructions, a repository, at least one hardware processor, an offer management application, a network, a user device (claim 1), an offer management application, a repository, a network, a user device (claim 10), and a non-transitory, computer-readable medium, computer-readable instructions, a computer, an offer management application, a repository, a network, a user device (claim 19) nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computer components.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a communications module, at least one memory, instructions, a repository, at least one hardware processor, an offer management application, a network, a user device (claim 1), an offer management application, a repository, a network, a user device (claim 10), and a non-transitory, computer-readable medium, computer-readable instructions, a computer, an offer management application, a repository, a network, a user device (claim 19).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a communications module, at least one memory, instructions, a repository, at least one hardware processor, an offer management application, a network, a user device (claim 1), an offer management application, a repository, a network, a user device (claim 10), and a non-transitory, computer-readable medium, computer-readable instructions, a computer, an offer management application, a repository, a network, a user device (claim 19).
The communications module, at least one memory, instructions, repository, at least one hardware processor, offer management application, network, user device (claim 1), offer management application, repository, network, user device (claim 10), and non-transitory, computer-readable medium, computer-readable instructions, computer, offer management application, repository, network, user device (claim 19) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a user device) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communications module, at least one memory, instructions, a repository, at least one hardware processor, a user device (claim 1), a user device (claim 10), and a non-transitory, computer-readable medium, computer-readable instructions, a computer, a user device (claim 19) storing instructions,  storing a plurality of account profiles, storing a plurality of transaction identification rules, storing data, each account profile associated with a particular customer and associated with at least one current debit account, monitor a plurality of debit accounts, each debit account associated with a customer, wherein each debit account includes a plurality of transactions, identify at least one transaction satisfying a transaction identification rule of the plurality of transaction identification rules, the at least one identified transaction associated with a first customer, in response to identifying that the at least one transaction satisfies the transaction identification rule, generate a loan proposal associated with the at least one identified transaction, transmit an offer associated with the generated loan proposal to a user device associated with the first customer, wherein the generated loan proposal includes a set of terms, wherein at least one term comprises a value of the loan, in response to receiving an indication of acceptance of the transmitted offer associated with the generated loan proposal from the first customer via the user device: automatically generate a funding account corresponding to the accepted loan proposal for an amount associated with the value of the loan, extracting account details associated with a debit account of the first customer to apply to the funding account automatically credit an amount of the value of the loan to the customer debit account, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a user device).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-9, 12-18, and 20-21 merely further explains the abstract idea.  Accordingly claims 1-10 and 12-21 are ineligible.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments to claims 1-4, 10, 12, 13, 19, 20 precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions, but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 103

The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694